Citation Nr: 0104546	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-17 946A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE


Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits, 
calculated in the amount of $2,382.00, to include the issue 
of whether the overpayment was properly created.


ATTORNEY FOR THE BOARD


L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from October 1954 to 
December 1954.  His appeal ensues from a July 1999 
determination of the Committee on Waivers and Compromises 
(Committee) of the Department of Veterans Affairs (VA) 
Regional Office in New York, New York (RO).


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can proceed 
further in adjudicating the veteran's claim.  The RO in this 
case certified for appeal the issue of whether the veteran is 
entitled to a waiver of recovery of the overpayment at issue.  
However, for the reasons explained below, the Board has 
recharacterized the issue to include the issue of whether the 
overpayment at issue was properly created.

In June 1992, the RO granted the veteran's claim for VA 
pension benefits, effective from May 1989.  The veteran 
received these benefits retroactively from 1989 to 1996, 
until the RO learned that the veteran had been receiving an 
unreported monthly benefit from the Social Security 
Administration (SSA) since 1984.  Based on this information, 
the RO adjusted the veteran's monthly VA pension benefits, 
and as a result, an overpayment of $2,517.00 was created.  In 
March 1996, the Committee granted the veteran a waiver of 
recovery of this overpayment.  Subsequently, the RO learned 
that the veteran had been receiving unreported benefits from 
the SSA since 1989, and that the initial overpayment of 
$2,517.00 should have been calculated as $7,430.00.  In 
August 1996, the Committee granted the veteran a waiver of 
recovery of this overpayment.

In June 1998, the RO received documentation from SSA showing 
that the veteran was receiving benefits at a higher rate than 
he had reported to the VA.  In July 1998, the RO informed the 
veteran by letter of a proposal to reduce his pension 
benefits based on this information.  The veteran did not 
respond.  The RO thus reduced the benefits as proposed, 
effective December 1, 1995, thereby creating an overpayment 
in the amount of $2,382.00.  

In October 1998, the veteran requested a waiver of recovery 
of the overpayment based on the fact that he would suffer 
financial hardship if he were required to repay the debt.  In 
July 1999, the Committee denied the veteran's request.  This 
appeal ensues from the Committee's decision.  

In his written request for a waiver submitted in October 
1998, the veteran appears to be claiming that the creation of 
the overpayment at issue was improper.  Therein, he notes 
that the VA has been fully informed of his "Social Security 
situation," thereby intimating that the debt was created 
solely due to VA error.  The United States Court of Appeals 
for Veterans Claims (Court) has held that it is improper to 
adjudicate an application for waiver without first deciding 
an appellant's challenge to the lawfulness of the debt 
asserted.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  
(Although the Court's holding in Schaper pertained to an 
overpayment under the loan guaranty program, the Board finds 
it equally persuasive with regard to overpayments created 
under other VA programs.)  In light of the fact that the 
veteran's October 1998 written statement pertains not only to 
the waiver issue, but constitutes a challenge to the 
lawfulness of the debt asserted, and the RO has not initially 
considered this challenge, it is incumbent for the RO, on 
REMAND, to address the creation issue.  

In addition, the basis of the RO's calculation of the 
overpayment at issue is unclear from the record.  
Accordingly, when deciding the creation issue, the RO should 
explain in detail the basis of its calculation of the 
overpayment at issue, and document this information in the 
claims file.  

Finally, the most recent financial information in the claims 
file is dated in August 1999.  While this claim is in Remand 
status, the RO should endeavor to update this information by 
contacting the veteran and asking him to prepare and submit a 
current Financial Status Report in support of his claim.

The Board regrets the delay associated with this REMAND; 
however, it believes that it is necessary to ensure that the 
veteran is afforded due process of law and that the Board's 
decision is based on a complete record.  This case is 
REMANDED to the RO for the following development:

1.  The RO should adjudicate whether the 
overpayment at issue was properly 
created.  In so doing, the RO should 
review all pertinent information of 
record, indicate the amount of the 
overpayment at issue, and explain how the 
amount of the indebtedness at issue was 
derived. 

2.  In the event that an overpayment 
remains, the Committee should then 
contact the veteran and ask him to submit 
an updated Financial Status Report. 

3.  After the veteran submits the 
requested information, the RO should 
review the veteran's waiver request on 
the basis of all the evidence of record.  
If the decision remains adverse, the RO 
should provide the veteran a supplemental 
statement of the case, which includes the 
statutory and regulatory provisions 
pertaining to awards based solely on 
administrative error, and afford him an 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.

The Board does not intimate any opinion, favorable or 
unfavorable, as to the merits of the veteran's claim.  The 
veteran may submit additional argument and/or 

evidence in support of his claim; however, he is not required 
to act unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



